Title: From Thomas Jefferson to George Jefferson, 18 May 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello May 18. 99.

Since mine of Apr. 18. your’s of Apr. 22. & May 6. have come to hand, as did safely the goods by the Sally, Potter. Johnston took down 7. hhds of my tobo. from Milton & the remaining 2. hhds were to go or will go immediately by another hand. I am entirely astonished at the stagnation of the price of tobo. in London, before the arrival of this year’s shipments; for in Feb. (the date of our accounts) little of the tobo. of 98. could be there. but our suspension law, & the British monopoly of our commerce tend to accumulate all our produce in London, & all the ports of Europe nearly being shut to them, it cannot be got to markets where it is in immense demand. I have written to N. York & Philadelphia, & if I find I can clear [10.] D. by sending to either of those ports I believe I shall send my tobo. there. if there  were a vessel going to Amsterdam or Hamburg I would prefer trying those markets to England.
I must trouble you to get for me from mr Darmstadt sixteen thousand herrings. I prefer dealing with him because I have done so some years and have always had good fish from him. to these add a barrel of the best shad for our own table. paiment must not be stipulated till July 1. when I shall be able to make it with certainty.—there is a negro man named Jack whom I hired of a widow Mallory (I believe of […]) who has run away, and has been seen at Richmond where he has a wife. he is well known there, having worked there with Whately, and the Constables (who know him) have been desired to catch & commit him to jail. would you be so good as to attend to this. I would wish him to lie in jail a month or so as a punishment, & then let any body have him for the residue of the year at the rate I pay, £20. a year. [his] mistress might have him at any time, releasing my hire from thence. I fear I shall be out of nailrod before mine comes from Carolina. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson


P.S. the Ash to be sent up as soon as possible.

